DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application has been received and considered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The instant claims are drawn to compositions comprising porcine fibronectins that have been modified by enzymes (see claim interpretation below under Claim Rejections – 35 USC 112). The instant application claims the benefit of the filing date of provisional application 62/399688, filed 09/26/2016. However, this provisional application discloses only one enzyme to be used for modifying fibronectin, which is insufficiently broad to provide support for the instant claims. In addition, the specific enzymes recited in the instant claims (neuraminidase and matrix metalloproteinase 3) are not disclosed in the ‘688 application. As such, the instant claims do not receive the benefit of the filing date of the ‘688 application. The effective filing date for the instant claims is the filing date of the instant application, 09/22/2017.

Claim Objections
Claims 1, 6, and 9-10 are objected to because of the following informalities:

Claims 1 and 9 recite compositions “for enhance wound healing” (emphasis added). This limitation should read “for enhanced wound healing”.

Claim 1 recites “a collagen, a hyaluronic acid a pharmaceutically acceptable salt thereof”. This limitation should read “a collagen, and a hyaluronic acid or a pharmaceutically acceptable salt thereof”.

Claims 6 and 10 recite “wherein the enzyme further comprising” (emphasis added). This limitation should read “wherein the enzyme further comprises”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9 recite compositions comprising “a modified glycans porcine fibronectin by an enzyme”. The meaning of this limitation is unclear. Does the composition contain modified glycans, porcine fibronectin, an enzyme, or some combination of those ingredients? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 1 and 9, rendering them indefinite. 

Claims 2-3 depend from claim 1, which recites a “modified glycans porcine fibronectin”. Claim 2 recites that the modified glycans are a plurality of sialic acid molecules, and claim 3 recites further limitations of the sialic acid molecules. The language of these claims implies that the sialic acid residues are present on the porcine fibronectin but are modified in some way. However, the instant specification (see paragraph 0009) and subsequent claims (see claim 4) indicate that the “modification” is cleavage of sialic acid residues. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 2-3, rendering them indefinite.

Claim 3 depends from claim 2 and recites that the plurality of sialic acid molecules are “the N-acetylneuraminic acid…and/or the N-glycolylneuraminic acid…residues”. However, claim 2 does not recite any N-acetylneuraminic acid or N-glycolylneuraminic acid residues. As such, it is unclear whether the Neu5Ac/Neu5GC of claim 3 are intended to refer to the modified glycans of claim 1 or to another set of glycans. Therefore, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 3, rendering it indefinite.

Claim 4 recites “the method of claim 10”. However, claim 10 recites a composition and not a method. Claim 4 further recites wherein the plurality of sialic acid molecules “are removed > 80%”. This limitation is also recited in claim 9. The meaning of this limitation is unclear. Is a plurality of sialic acid molecules removed to a degree of greater than 80% (e.g., out of 100 sialic acid molecules on a fibronectin molecule, two of the sialic acid molecules [i.e., a plurality] are removed to a degree greater than 80%), or are more than 80% of the sialic acid molecules removed (e.g., out of 100 sialic acid molecules on a fibronectin molecule, at least 81 of them are removed)? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claims 4 and 9, rendering them indefinite.

Claim 6 depends from claim 5, which recites that the enzyme “is” a particular neuraminidase, indicating that no other enzyme is present. Claim 6, however, recites that the enzyme further comprises a proteinase. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 6, rendering it indefinite.

Claim 8 recites the method of claim 1, wherein the modified glycans porcine fibronectin is prepared by “an only one gelatin-Sepharose Fast Flow 4B with proper buffer condition to preserve glycans”. “Sepharose” is a trademark that is intended to refer to a specific product. If a trademark is used in a claim as a limitation to identify a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). The claim scope is uncertain because the trademark cannot be used properly to identify any particular material or product. See MPEP § 2173.05 (u). Additionally, the term “proper” is a term of degree that is not defined in the instant disclosure. What is the boundary between a buffer that is “proper” and a buffer that is not “proper”? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 8, rendering it indefinite.

Because claims 2-8 depend from the indefinite claim 1 and claims 10-11 depend from the indefinite claim 9, these claims are also indefinite. Therefore, claims 1-11 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 1 as follows: “A pharmaceutical composition for enhanced wound healing in a subject, wherein the pharmaceutical composition comprises:
a) a porcine fibronectin with modified glycans, wherein said porcine fibronectin with modified glycans was produced by a method comprising treating porcine fibronectin with an enzyme composition that cleaves the glycans attached to the fibronectin protein;
b) a collagen; and
c) a hyaluronic acid or a pharmaceutically acceptable salt thereof.”

In the interest of compact prosecution, the Examiner has interpreted claim 2 as follows: “The pharmaceutical composition according to claim 1, wherein the cleaved glycans are a plurality of sialic acid molecules.”

In the interest of compact prosecution, the Examiner has interpreted claim 3 as follows:
“The pharmaceutical composition according to claim 2, wherein the plurality of sialic acid molecules comprise N-acetylneuraminic acid (Neu5Ac) and/or N-glycolylneuraminic acid (Neu5GC) residues.”

In the interest of compact prosecution, the Examiner has interpreted claim 4 as follows:
“The pharmaceutical composition according to claim 2, wherein >80% of the plurality of sialic acid molecules are removed.”

In the interest of compact prosecution, the Examiner has interpreted claim 5 as follows: 
“The pharmaceutical composition according to claim 1, wherein the enzyme composition comprises α2-3,6,8-neuraminidase.”

In the interest of compact prosecution, the Examiner has interpreted claim 6 as follows:
“The pharmaceutical composition according to claim 5, wherein the enzyme composition further comprises a proteinase with the ability to digest fibronectin.”

In the interest of compact prosecution, the Examiner has interpreted claim 8 as follows:
“The pharmaceutical composition according to claim 1, wherein the porcine fibronectin is obtained by a step comprising isolating porcine fibronectin on a size exclusion column with a buffer under conditions that preserve the attachment of the glycans to the fibronectin protein prior to the step of treating porcine fibronectin with an enzyme composition that cleaves the glycans attached to the fibronectin protein.”

In the interest of compact prosecution, the Examiner has interpreted claim 9 as follows:
“A material for enhanced wound healing in a subject, wherein the material comprises a porcine fibronectin with modified glycans, wherein said porcine fibronectin with modified glycans was produced by a method comprising treating porcine fibronectin with an enzyme composition that cleaves the glycans attached to the fibronectin protein; wherein the cleaved glycans are a plurality of sialic acid molecules; wherein >80% of the plurality of sialic acid molecules are removed; and wherein the enzyme composition comprises α2-3,6,8-neuraminidase.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 

The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. However, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on January 7, 2019 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)). This guidance indicates that claims must pass an eligibility test to avoid rejection under 35 U.S.C. 101. Under this test, the product must (a) not be directed to a judicial exception or must (b) contain additional elements that amount to significantly more than the judicial exception itself.

‘Directed to a judicial exception’ analysis:
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties. Non-limiting examples of characteristics that can determine the presence of a marked difference include biological or pharmacological functions or activities; chemical and physical properties; phenotype, including functional and structural characteristics; and structure and form, whether chemical, genetic, or physical.

Claims 1-11 recite compositions that contain only naturally occurring ingredients: porcine fibronectin, collagen, and hyaluronic acid. While the glycans of the porcine fibronectin are modified, Applicant has not provided evidence that the glycan modification produces a markedly different property in the fibronectin or in the claimed pharmaceutical compositions as a whole. As such, claims 1-11 recite judicial exceptions.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claims do not recite additional elements that integrate the judicial exceptions into practical applications because the claims are drawn to compositions that contain no elements other than the judicial exceptions.

‘Significantly more’ analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements other than the judicial exceptions.

Therefore, claims 1-11 are directed to subject matter that is not patent-eligible and are rejected under 35 U.S.C. 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10590184. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘184 recite a method of administering the composition of the instant claims. As such, the instant claims are ‘anticipated’ by the claims of ‘184 and are rejected on the ground of nonstatutory double patenting.

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention as interpreted by the Examiner is found in US patent application 2007/0160543 filed by Moller, published 07/12/2007. Moller teaches hemostatic sprays that can be applied to the body (see entire document, including page 2, paragraph 0027). The spray composition may contain additional substances, such as coagulation factors (page 4, paragraph 0061). The coagulation factor may be fibronectin, which may be of porcine origin (page 5, paragraph 0062). However, Moller does not teach a composition that comprises porcine fibronectin that has been treated with an enzyme that modifies the glycans attached to the fibronectin protein prior to administering the fibronectin to the subject. As such, claims 1 and 9 as interpreted by the Examiner are free of the prior art. 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/29/2022